United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         June 10, 2004

                                                                 Charles R. Fulbruge III
                               No. 03-60452                              Clerk
                             Summary Calendar


DEEDAR ALI JAMAL; NABATH JAMAL,

                                          Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                          Respondent.



                 Petition for Review of an Order of the
                      Board of Immigration Appeals
                           BIA No. A70-921-600


Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Deedar Ali Jamal and Nabath Jamal, citizens of Pakistan,

petition for review of an order from the Board of Immigration

Appeals (“BIA”) affirming an immigration judge’s (“IJ”) decision to

deny their applications for asylum and cancellation of removal.

Although the Jamals were denied all forms of available relief, they

limit    their   challenge   to   the   denial   of   their   asylum    claim.

Moreover, because Nabath Jamal’s asylum claim is dependent upon

Deedar Jamal’s asylum claim, it is only necessary to consider

Deedar’s eligibility for asylum.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 03-60452
                                       -2-

      We review legal conclusions de novo and findings of fact for

substantial evidence.1         We will not reverse a BIA decision unless

the evidence is “‘so compelling that no reasonable fact-finder

could fail to find the requisite fear of persecution.’”2                      The

Attorney General may grant asylum to refugees.3                A refugee is a

person who is outside of his or her country and is unable or

unwilling to return “because of persecution or a well-founded fear

of    persecution      on    account   of   race,     religion,    nationality,

membership       in    a     particular     social    group,      or   political

opinion . . . .”4      To prove a well-founded fear of persecution, the

alien must show that a reasonable person in the same circumstances

would fear persecution if deported.5

      Based on the IJ’s findings, the BIA concluded that Deedar did

not   establish       past    persecution    or   a   well-founded     fear   of

persecution based on any of the statutorily-enumerated grounds.

After reviewing the record and the briefs, we conclude that the

BIA’s decision is supported by substantial evidence and that the

record does not compel a contrary conclusion.

      Accordingly, the petition for review is DENIED.


      1
          Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).

      2
      Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994)(quoting INS v.
Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).
      3
       8 U.S.C. § 1158(b)(1).
      4
       8 U.S.C. § 1101(a)(42)(A).
      5
       Mikhael v. INS, 115 F.3d 299, 304 (5th Cir. 1997).